Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 29, 2021

                                      No. 04-21-00311-CV

IN THE INTEREST OF T.A.G., J.I.R.G., C.M.R.A., AND G.A. JR., MINOR CHILDREN

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01608
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights that is governed by the standards set forth in Rule 6.2 of the Texas Rules of Judicial
Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is required to be brought to
final disposition within 180 days of the date the notice of appeal is filed. Id.

       The appellant’s brief was originally due on September 27, 2021 and was not filed. We
ORDER appellant’s appellate attorney, Ms. Maria Garza, to file appellant’s brief or a motion for
extension of time by October 4, 2021. If the brief or motion for extension of time is not filed by
such date, this appeal will be abated to the trial court for a hearing to determine if new appellate
counsel should be appointed and to consider whether sanctions should be imposed against Ms.
Garza for failing to timely file appellant’s brief.




                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of September, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court